Citation Nr: 1209453	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug addiction.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1987 and from February 1989 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in July 2005 when it was remanded for further development.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates that the Veteran has been diagnosed with anxiety and depression as well as PTSD.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied service connection for PTSD and depression.  The Veteran was notified of this decision in September 2004 and did not perfect an appeal. 

2.  Evidence received subsequent to the August 2004 RO rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim. 

3.  In December 2005, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism and whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug addiction is requested.



CONCLUSIONS OF LAW

1.  The RO's August 2004 rating decision denying service connection for PTSD and depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Because evidence received since the August 2004 RO rating decision is new and material, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2011). 

3.  The criteria for withdrawal of the Substantive Appeal by the appellant regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism and whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug addiction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the Veteran's application to reopen a claim of entitlement to service connection for PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



II.  Application to Reopen

The Veteran is seeking to reopen his previously denied claim of entitlement to service connection for PTSD. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Further, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c). 

To reopen a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In August 2004 the RO denied entitlement to service connection for PTSD on the basis that there was no evidence that the Veteran was diagnosed with PTSD.  The Veteran did not perfect an appeal of the issue of entitlement to service connection for PTSD and, therefore, the August 2004 denial became final.

The evidence at the time of the August 2004 RO rating decision consisted of the Veteran's service personnel records, service treatment records, a lay statement of the Veteran, and VA treatment notes.

In May 2009 the Veteran filed an application to reopen a claim of entitlement to service connection for PTSD.  The RO again denied his request by a rating decision dated in January 2010 on the basis that a VA medical examiner, in an examination report dated in October 2009, did not diagnose the Veteran with PTSD and the Veteran's reported stressor was not confirmed.

Following the RO's denial in August 2004, additional evidence was associated with the claims file, including private treatment records from the Oregon Department of Corrections indicating a diagnosis of PTSD in May 2009.  

As this evidence was not associated with the claims file at the time of the August 2004 denial the evidence is new.  In addition, as the evidence indicates that the Veteran has been given a diagnosis of PTSD, the evidence relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  As such, the evidence is material.  As the evidence associated with the claims file since the August 2004 RO rating decision denying service connection for PTSD is both new and material, the request to reopen the previously denied claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.156(a).

III.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement dated and received in December 2011, the Veteran indicated his desire to withdraw his appeal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism and whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug addiction.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for alcoholism and whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug addiction and they are dismissed.




ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the appeal to this extent is allowed.

The application to reopen a claim of entitlement to service connection for alcoholism is dismissed.

The application to reopen a claim of entitlement to service connection for drug addiction is dismissed.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and entitlement to a TDIU.

In December 2011 the Veteran reported at his hearing before the undersigned Veterans Law Judge that he had been treated for the prior ten months at the VA Outpatient Clinic in White City, Oregon.  Review of the claims file does not reveal that any treatment records regarding the Veteran, other than a Confidential Psychological Evaluation Summary Report, have been obtained and associated with the claims file.  In addition, review of the claims file does not reveal that any VA treatment records regarding the Veteran dated subsequent to August 2005 have been obtained and associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran dated subsequent to August 2005, including treatment records from the VA Outpatient Clinic in White City, Oregon.

In October 2009 the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination.  The examiner provided a thorough discussion of the Veteran's history and examined the Veteran.  After examination, the examiner diagnosed the Veteran with no psychiatric disorder other than malingering.  

The examiner found the Veteran's report of a PTSD stressor to not be credible.  Further, the examiner stated that even if it were accepted, the Veteran did not meet the diagnostic criteria for PTSD.  The Veteran's history was noted to be most significant for anti-social personality disorder which had been noted in several evaluations inside and outside of prison.  The Veteran's medical records which reference dysuria, urethritis, and gonorrhea were noted not to support his claim of a sexual assault as the Veteran described.  

The examiner noted that there were discrepancies between the Veteran's reported stressor and the objective findings.  The examiner reported that the Veteran's depressive symptoms were being treated with Celexa and were the effects of incarceration and the characterological problems of the Veteran.  The examiner further indicated that these were not due to his military service.  

In a Confidential Psychological Evaluation Summary Report, dated in October 2011, the Veteran's history was discussed and the Veteran was diagnosed with depressive disorder not otherwise specified, sexual abuse of an adult (victim), and polysubstance dependence in sustained full remission.  In addition, an Axis II diagnosis of antisocial personality disorder (per history) was rendered.  The evaluator indicated that consideration was given to a mood disorder, general anxiety disorder, and PTSD; however, given the reported symptoms and collateral reports, his symptoms were better accounted for by the Axis I and Axis II diagnoses listed.  The evaluator noted that the Veteran did not meet the full diagnostic criteria for a specific mood or anxiety disorder and his traumatic symptoms could be conceptualized in the category of subthreshold PTSD.  However, the evaluator did not provide an opinion regarding the etiology of the Veteran's psychological disorders.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran was diagnosed with depressive disorder and sexual assault of adult (victim) in October 2011, and as the Veteran contends that his current psychiatric disorder is related to a sexual assault in service, the Board finds it necessary to afford the Veteran a VA medical examination to determine the etiology of his depressive disorder and any other psychiatric disorder found to be present.

The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the TDIU claim is "inextricably intertwined" with the service connection claim, the TDIU claim must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2005, including those from the VA Outpatient Clinic in White City, Oregon.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  The claims folder must be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability found to be present is related to service, including the Veteran's reported assault in service.  If a diagnosis of PTSD is rendered the examiner should specify the stressor(s) upon which the diagnosis is based.  In rendering the opinion the examiner must comment upon the October 2009 report of examination and the October 2011 psychological evaluation.

In addition, the examiner must evaluate and discuss the effect of any psychiatric disability found to be present on the Veteran's employability.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present renders him unable to secure or follow a substantially gainful occupation.

All findings and conclusions must be set forth in a legible report.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


